Citation Nr: 0211891	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1991 for the award of service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.     

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
New York, New York, which granted service connection for 
rheumatoid arthritis.  Separate disability ratings of 10 
percent were assigned to the rheumatoid arthritis of the 
cervical spine, right shoulder, right knee, left knee, right 
ankle, left ankle, right elbow and wrist and left elbow and 
wrist, effective from February 11, 1991.  The veteran 
expressed disagreement with the effective date of the award.    

The Board notes that the veteran also expressed disagreement 
with the disability evaluation assigned to the service-
connected rheumatoid arthritis in the June 1992 rating 
decision and appealed that issue as well.  However, in a 
February 1996 determination, the RO assigned the following 
disability evaluations to the joints affected by the 
rheumatoid arthritis: 40 percent to the right wrist and hand, 
30 percent to the left wrist and hand, 20 percent to the 
right foot and ankle, and 20 percent to the left foot and 
ankle.  The 10 percent evaluations were continued for the 
right elbow, left elbow, right shoulder, left shoulder, right 
knee, left knee, cervical spine and lumbar spine.  When 
combined pursuant to 38 C.F.R. §§ 4.25 and 4.26 (2001), the 
combined disability evaluation is 100 percent.  Thus, the 
Board finds that this is a total grant of benefits sought on 
appeal and therefore, this issue is no longer before the 
Board for appellate review.    

The Board notes that in a March 1995 substantive appeal, the 
veteran requested a hearing before the Board; however, in an 
August 2002 statement, the veteran indicated that he no 
longer wanted a hearing before the Board.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2001).


FINDINGS OF FACT

1.  The veteran served on active duty from October 1955 to 
October 1957.       

2.  On October 18, 1957, the veteran's original claim for 
entitlement to service connection for painful joints was 
received by the RO.  

3.  In November 1957, the RO denied entitlement to service 
connection for loose and enlarged joints.  The veteran was 
notified of this decision in December 1957 and did not file a 
timely appeal.  

4.  On April 19, 1967, the veteran's application to reopen 
the claim for service connection for painful joints to 
include rheumatoid arthritis was received by the RO.  

5.  In August 1967, the RO reopened the claim for service 
connection for painful joints, reviewed the entire record, 
and denied entitlement to service connection for rheumatoid 
arthritis on the merits.  The veteran was notified of this 
decision in August 1967 and filed a timely appeal.

6.  In a March 1969 decision, the Board denied entitlement to 
service connection for rheumatoid arthritis.  The veteran was 
notified of this decision on March 25, 1969.  

7.  On February 2, 1991, the RO received a statement from the 
veteran; the RO construed this statement as an application to 
reopen the claim for service connection for rheumatoid 
arthritis.  

8.  In a June 1992 rating decision, service connection was 
granted for rheumatoid arthritis and separate disability 
ratings of 10 percent were assigned to rheumatoid arthritis 
of the cervical spine, right shoulder, right knee, left knee, 
right ankle, left ankle, right elbow and wrist and left elbow 
and wrist, effective from February 11, 1991.   

9.  The RO was not in receipt or possession of any evidence 
between March 25, 1969 and February 10, 1991, that can 
reasonably be construed as a formal or informal claim to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis.    


CONCLUSION OF LAW

An effective date earlier than February 11, 1991 for the 
award of service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1955 to 
October 1957.       

On October 18, 1957, the veteran's original claim for 
entitlement to service connection for painful joints was 
received by the RO.  

In November 1957, the RO denied entitlement to service 
connection for loose and enlarged joints.  The veteran was 
notified of this decision in December 1957 and did not file a 
timely appeal.  

On April 19, 1967, the veteran's application to reopen the 
claim for service connection for painful joints to include 
rheumatoid arthritis was received by the RO.  

In August 1967, the RO reopened the claim for service 
connection for painful joints, reviewed the entire record, 
and denied entitlement to service connection for rheumatoid 
arthritis on the merits.  The veteran was notified of this 
decision in August 1967 and filed a timely appeal.

In a March 1969 decision, the Board denied entitlement to 
service connection for rheumatoid arthritis.  The veteran was 
notified of this decision on March 25, 1969.  

In October 1984, the veteran's claim for an increased rating 
for pes planus was received. 

On February 2, 1991, the RO received a statement from the 
veteran; the RO construed this statement as an application to 
reopen the claim for service connection for rheumatoid 
arthritis.  

In a June 1992 rating decision, service connection was 
granted for rheumatoid arthritis and separate disability 
ratings of 10 percent were assigned to rheumatoid arthritis 
of the cervical spine, right shoulder, right knee, left knee, 
right ankle, left ankle, right elbow and wrist and left elbow 
and wrist, effective from February 11, 1991.   

In an August 1992 notice of disagreement, the veteran stated 
that his "back pay" should extend to when he left service.  
The veteran contends that he complained of this condition 
while in service and he complained of this condition 
eversince.  

At the hearing before the RO in July 1995, the veteran 
stated, in essence, that he was entitled to an earlier 
effective for the award of service connection for rheumatoid 
arthritis because the rheumatoid arthritis started in his 
feet; service connection for flat feet was granted four years 
after he filed the initial claim.  (Hearing Transcript, 
hereinafter Tr., 12).  The veteran contends that in those 
days, they did not recognize arthritis.  (Tr. 12).  He 
asserts that rheumatoid arthritis was first diagnosed in 
1963.  (Tr. 13).  

Pertinent Law and Regulations

Effective dates of awards 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2001).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2001). 

38 C.F.R. § 3.155 (2001), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2001). 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Initial matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an earlier effective date for the award 
of service connection for rheumatoid arthritis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a February 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

The veteran maintains that an effective date prior to 
February 11, 1991 should be assigned for the award of service 
connection for rheumatoid arthritis.  He asserts that service 
connection for this disability should be assigned effective 
from October 11, 1957, the date after separation from 
service.  The veteran asserts that he had symptoms due to 
rheumatoid arthritis in service and he has experienced these 
symptoms since service.  He asserts that he had rheumatoid 
arthritis in his feet and he was granted for service 
connection for flat feet in 1962; however, he contends that 
his foot disorder was rheumatoid arthritis.  He contends that 
rheumatoid arthritis was not recognized in 1962.  

In this case, the veteran filed his original claim of 
entitlement to service connection for painful joints in 
October 1957.  The claim was initially denied in a November 
1957 rating decision.  The veteran was notified of the denial 
of his claim in December 1957 and he did not appeal.   

On April 19, 1967, the veteran's application to reopen the 
claim for service connection for painful joints to include 
rheumatoid arthritis was received by the RO.  In August 1967, 
the RO reopened the claim for service connection for painful 
joints to include rheumatoid arthritis and adjudicated this 
claim on the merits.  The RO denied the claim for service 
connection for rheumatoid arthritis.  The veteran filed a 
timely appeal.   

In a March 1969 decision, the Board denied entitlement to 
service connection for rheumatoid arthritis.  The veteran was 
notified of this decision on March 25, 1969.  In general, 
Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2001). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

On February 2, 1991, the RO received a statement from the 
veteran; the RO construed this statement as an application to 
reopen the claim for service connection for rheumatoid 
arthritis.  

The veteran's claim was reopened and in a June 1992 rating 
decision, service connection was granted for rheumatoid 
arthritis.  Separate disability ratings of 10 percent were 
assigned to rheumatoid arthritis of the cervical spine, right 
shoulder, right knee, left knee, right ankle, left ankle, 
right elbow and wrist and left elbow and wrist, effective 
from February 11, 1991, the date of receipt of the veteran's 
request to reopen his claim.    

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).    

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  Therefore, 
under the applicable statute and regulation, the effective 
date cannot be the date of veteran's original claim in 1957, 
as is contended here.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  In order for the veteran to be awarded an effective 
date based on an earlier claim, he has to show clear and 
unmistakable error in the prior denial of that claim.  Flash 
v. Brown, 8 Vet. App. 332 (1995).

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to February 11, 1991.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  There is no evidence in the 
record that from March 25, 1969 to February 10, 1991, the 
veteran filed an informal claim to reopen the claim for 
service connection for rheumatoid arthritis.  During that 
time period, the veteran filed a claim for an increased 
rating for pes planus.  However, he made no mention of 
rheumatoid arthritis in that claim.   

Accordingly, under the applicable regulations, February 11, 
1991, the date of receipt of successful application to reopen 
the claim to reopen, is the properly assigned effective date 
and an effective date prior to that date is denied. 

The Board notes that the veteran and his representative 
appear to be arguing that the January 1962 rating decision is 
clearly and unmistakably erroneous.  For instance, the 
veteran and his representative argue that the RO incorrectly 
granted service connection for flat feet, when the disorder 
was rheumatoid arthritis which was not recognized at that 
time.  

Clear and unmistakable error entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A disagreement as to how facts were weighed or evaluated is 
insufficient to support a clear and unmistakable error 
determination; a new medical diagnosis that "corrects" an 
earlier diagnosis is not clear and unmistakable error.  
Russell v. Principi, 3 Vet. App. 310 (1992).   

Accordingly, for the reasons and bases articulated above, the 
Board concludes that February 11, 1991 is the appropriate 
effective date for an award of service connection for 
rheumatoid arthritis based on a claim to reopen a finally 
denied claim for service connection for rheumatoid arthritis 
received by the RO on February 11, 1991.  38 U.S.C.A. 
§ 5110(a) (West 1991); see also 38 C.F.R. § 3.400(q)(1)(ii), 
(r) (2001).


ORDER

Entitlement to an effective date earlier than February 11, 
1991 for the award of service connection for rheumatoid 
arthritis is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

